               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF OREGON


AMBER CHRISTINE H.1,                    6:18-cv-00215-BR

          Plaintiff,                    OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

          Defendant.

ARI D. HALPERN
Halpern Law Group
61910 OB Riley Rd., Ste 100
Bend, OR 97703
(541) 388-8410

          Attorney for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003

     1 In the interest of privacy and pursuant to the
recommendation of the Judicial Conference of the United States,
this Opinion and Order uses only the first name and the initial
of the last name of the non-governmental parties. The same
designation will be used to identify nongovernmental family
members named in this case.

1 - OPINION AND ORDER
MICHAEL W. PILE
Acting Regional Chief Counsel
MICHAEL S. HOWARD
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2539

            Attorneys for Defendant


BROWN, Senior Judge.

       Plaintiff Amber Christine H. seeks judicial review of the

final decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's applications for Disability Insurance Benefits (DIB)

under Title II of the Social Security Act and Supplemental

Security Income (SSI) under Title XVI of the Social Security

Act.   This Court has jurisdiction to review the Commissioner's

final decision pursuant to 42 U.S.C. § 405(g).

       For the reasons that follow, the Court REVERSES the

decision of the Commissioner and REMANDS this matter.



                        ADMINISTRATIVE HISTORY

       On May 14, 2012, Plaintiff filed an application for DIB

benefits.   In that application Plaintiff alleged a disability




2 - OPINION AND ORDER
onset date of January 1, 2007.    Tr. 121.2    That application was

denied on September 6, 2012.    Tr. 121-33.    Plaintiff did not

request reconsideration of that denial.       Tr. 230.

      On March 18, 2013, Plaintiff protectively filed her

application for SSI benefits.    Tr. 15, 84.    In her application

Plaintiff alleges a disability onset date of May 1, 2008.

Tr. 15.    Plaintiff=s application was denied initially and on

reconsideration.    On January 26, 2017, Plaintiff amended her

alleged onset date to March 14, 2012, and requested her prior

application be reopened.    Tr. 15, 44, 230.    An Administrative

Law Judge (ALJ) held a hearing on February 9, 2017.      Tr. 15, 38-

83.   Plaintiff, a vocational expert (VE), and a medical expert

testified.    Plaintiff was represented by an attorney at the

hearing.

      On March 29, 2017, the ALJ issued an opinion in which she

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.    Tr. 27.   Plaintiff requested review by the Appeals

Council.    On December 5, 2017, the Appeals Council denied

Plaintiff=s request to review the ALJ=s decision, and the ALJ=s

decision became the final decision of the Commissioner.




      Citations to the official transcript of record filed by
      2

the Commissioner on July 20, 2018, are referred to as "Tr."


3 - OPINION AND ORDER
Tr. 1-3.   See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

     On February 1, 2018, Plaintiff filed a Complaint in this

Court seeking review of the Commissioner=s decision.



                             BACKGROUND

     Plaintiff was born on October 27, 1980.      Tr. 26.   Plaintiff

was thirty-two years old on the date that she filed her

application for SSI benefits.    Tr. 26.   Plaintiff attended

school through the 11th grade.   Tr. 26, 238.    The ALJ found

Plaintiff has past relevant work experience as a sandwich-maker,

cashier, and service-station attendant.     Tr. 25-26.

     Plaintiff alleges disability due to bipolar disorder,

depression, post-traumatic stress disorder, acid reflux, nerve

pain, anxiety issues, and asthma.     Tr. 84.

     Except as noted, Plaintiff does not challenge the ALJ=s

summary of the medical evidence.      After carefully reviewing the

medical records, this Court adopts the ALJ=s summary of the

medical evidence.    See Tr. 20-25.



                              STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.    Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).    To meet this burden, a claimant must


4 - OPINION AND ORDER
demonstrate her inability Ato engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months.@        42

U.S.C. § 423(d)(1)(A).     The ALJ must develop the record when

there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.     McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459B60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.

42 U.S.C. § 405(g).     See also Brewes v. Comm=r of Soc. Sec.

Admin., 682 F.3d 1157, 1161 (9th Cir. 2012).     Substantial

evidence is Arelevant evidence that a reasonable mind might

accept as adequate to support a conclusion.@     Molina, 674 F.3d.

at 1110-11 (quoting Valentine v. Comm=r Soc. Sec. Admin., 574

F.3d 685, 690 (9th Cir. 2009)).     It is more than a mere

scintilla [of evidence] but less than a preponderance.       Id.

(citing Valentine, 574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant=s

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.     Vasquez v. Astrue, 572 F.3d 586, 591


5 - OPINION AND ORDER
(9th Cir. 2009).     The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.     Ryan v. Comm=r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008).     Even when the evidence is susceptible to more than

one rational interpretation, the court must uphold the

Commissioner=s findings if they are supported by inferences

reasonably drawn from the record.     Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).     The court may not substitute its

judgment for that of the Commissioner.     Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).     20 C.F.R. §§ 404.1520(a)(4)(i),

416.920(a)(4)(i).     See also Keyser v. Comm=r of Soc. Sec., 648

F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.     20 C.F.R.

§§ 404.1509, 404.1520(a)(4)(ii), 416.920(a)(4)(ii).     See also

Keyser, 648 F.3d at 724.


6 - OPINION AND ORDER
     At Step Three the claimant is disabled if the Commissioner

determines the claimant=s impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.    20 C.F.R.

§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).     See also Keyser,

648 F.3d at 724.   The criteria for the listed impairments, known

as Listings, are enumerated in 20 C.F.R. part 404, subpart P,

appendix 1 (Listed Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant=s residual functional capacity (RFC).    The

claimant=s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.    20 C.F.R.

§§ 404.1520(e), 416.920(e).   See also Social Security Ruling

(SSR) 96-8p.   AA >regular and continuing basis= means 8 hours a

day, for 5 days a week, or an equivalent schedule.@    SSR 96-8p,

at *1.   In other words, the Social Security Act does not require

complete incapacity to be disabled.   Taylor v. Comm=r of Soc.

Sec. Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair

v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.   20 C.F.R. §§ 404.1520(a)(4)(iv),


7 - OPINION AND ORDER
416.920(a)(4)(iv).    See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).    See also Keyser, 648 F.3d at 724-25.   Here

the burden shifts to the Commissioner to show a significant

number of jobs exist in the national economy that the claimant

can perform.    Lockwood v. Comm=r Soc. Sec. Admin., 616 F.3d 1068,

1071 (9th Cir. 2010).    The Commissioner may satisfy this burden

through the testimony of a VE or by reference to the Medical-

Vocational Guidelines (or the grids) set forth in the

regulations at 20 C.F.R. part 404, subpart P, appendix 2.    If

the Commissioner meets this burden, the claimant is not

disabled.   20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).



                           ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since March 18, 2013, Plaintiff=s

application date.    Tr. 17.

     At Step Two the ALJ found Plaintiff has the severe

impairments of anxiety, depression, “polysubstance abuse,”

borderline personality disorder, somatic symptoms, and obesity.

Tr. 17.     The ALJ specifically found Plaintiff’s fibromyalgia is


8 - OPINION AND ORDER
a “non-medically determinable impairment.”    Tr. 18.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.   Tr. 18-20.   The ALJ found Plaintiff has the RFC to

perform medium work with the following limitations:     never climb

ladders, ropes, and scaffolds; no exposure to hazards such as

machinery and unprotected heights; and no concentrated exposure

to airborne irritants.     The ALJ found Plaintiff able to

understand, to remember, and to carry out only short and simple

instructions and to make simple work-related judgments and

decisions.    The ALJ also found Plaintiff can have no more than

occasional interactive contact with the public, coworkers, and

supervisors and only occasional changes in a routine work

setting.   Tr. 20.

     At Step Four the ALJ concluded Plaintiff is unable to

perform her past relevant work.    Tr. 25.

     At Step Five the ALJ found Plaintiff could perform other

jobs that exist in the national economy such as linen-room

attendant, sorter, and hand-packager.    Tr. 26-27.    Accordingly,

the ALJ found Plaintiff is not disabled.     Tr. 27.




9 - OPINION AND ORDER
                           DISCUSSION

     Plaintiff contends the ALJ erred when she (1) failed to

“explicitly” address Plaintiff’s request to reopen her prior

application for benefits; (2) failed at Step Two to conclude

Plaintiff’s fibromyalgia is a medically determinable and severe

impairment; (3) failed at Step Three to find Plaintiff’s severe

impairments and her fibromyalgia meet or equal the Listing

requirements; (4) improperly rejected Plaintiff’s testimony;

(5) improperly evaluated the medical evidence; and

(6) improperly concluded at Step Five that Plaintiff is able to

perform other work.

I.   There was a de facto reopening of Plaintiff’s prior
     application for benefits.

     Plaintiff contends the ALJ accepted the amended disability

onset date of March 14, 2012, and considered evidence of alleged

disability from that date, which constitutes a de facto

reopening of Plaintiff’s May 14, 2012, application for benefits.

     The Commissioner did not respond to this issue.

     A.   The Law

          A de facto reopening of a Commissioner’s earlier

decision can occur when “the Commissioner considers ‘on the

merits’ the issue of the claimant’s disability during the

already-adjudicated period.”   Brown v. Barnhart, 61 F. App’x



10 - OPINION AND ORDER
503, 503 (9th Cir. 2003)(citing Lester v. Chater, 81 F.3d 821,

827 n.3 (9th Cir. 1995)).

        B.   Analysis

             As noted, Plaintiff filed an application for benefits

on May 14, 2012, which was denied.    On March 18, 2013, Plaintiff

filed the current application that alleged a disability onset

date of May 1, 2008.    On January 26, 2017, Plaintiff amended her

disability onset date to March 14, 2012, which was also prior to

her May 2012 application, and she requested her prior

application to be reopened.    Plaintiff also presented and the

ALJ actually considered medical evidence dated March 14, 2012.

             In Lewis v. Apfel the Ninth Circuit found a prior

application was de facto reopened when the ALJ knew about the

prior application, considered evidence of disability that

predated the current application, and accepted without comment

the alleged disability onset date that predated the current

application.    236 F.3d 503, 510 (9th Cir. 2001).

             Here even though the ALJ did not explicitly reopen

Plaintiff’s prior application, the ALJ knew about the prior

application, allowed amendment of the alleged onset date, and

considered evidence that predated the original disability onset

date.    Thus, the Court concludes based on this record that the

ALJ reopened de facto Plaintiff’s earlier application.


11 - OPINION AND ORDER
Accordingly, the Court reviews the ALJ’s determination of

nondisability based on Plaintiff’s alleged onset date of

March 14, 2012.

II.   The ALJ erred when she failed to find Plaintiff’s
      fibromyalgia was medically determinable and, accordingly,
      failed to include it as a severe impairment at Step Two.

      Plaintiff contends the ALJ erred at Step Two when she found

Plaintiff=s fibromyalgia was not a medically determinable

impairment and also failed to include it as a severe impairment.

      The Commissioner, in turn, contends the ALJ’s determination

that Plaintiff’s alleged fibromyalgia was not a medically

determinable impairment is supported by substantial evidence in

the record.   The Commissioner also contends even if the ALJ

erred by failing to include Plaintiff’s fibromyalgia as a severe

impairment, the error was harmless.

      A.   Standards

           The inquiry for Step Two is a de minimis screening

device to dispose of groundless claims.   Bowen v. Yuckert, 482

U.S. 137, 153B54 (1987)(Step Two inquiry intended to identify

claimants whose medical impairments are so slight that it is

unlikely they would be found disabled).   See also Webb v.

Barnhart, 433 F.3d 683, 686 (9th Cir. 2005)(Step Two impairment

Amay be found not severe only if the evidence establishes a

slight abnormality that has no more than a minimal effect on an


12 - OPINION AND ORDER
individual's ability to work.@)(emphasis in original).

          The claimant bears the burden to provide medical

evidence to establish at Step Two that she has a severe

impairment.   20 C.F.R. § 404.1512.   An impairment or combination

of impairments is Anot severe only if the evidence establishes a

slight abnormality that has no more than a minimal effect on an

individual's ability to work.@   Webb, 433 F.3d at 686.   At Step

Two the ALJ must consider the combined effect of the claimant's

impairments on her ability to function without regard to whether

each alone is sufficiently severe.     Howard ex rel. Wolff v.

Barnhart, 341 F.3d 1006, 1012 (9th Cir.2003).     See also Smolen

v. Chater, 80 F.3d 1273, 1289B90 (9th Cir.1996); 42 U.S.C.

§ 423(d)(2)(B); 20 C.F.R. § 416.923.

          If the ALJ determines a claimant is severely impaired

at Step Two, the ALJ continues with the sequential analysis and

considers all of the claimant's limitations.    SSR 96B9p.   Step

Two is Amerely a threshold determination” as to whether the

claimant is able to perform her past work.     Hoopai v. Astrue,

499 F.3d 1071, 1076 (9th Cir. 2007).

          To determine whether a claimant has a medically

determinable physical or mental impairment, the alleged

impairment “must result from anatomical, physiological, or

psychological abnormalities that can be shown by medically


13 - OPINION AND ORDER
acceptable clinical and laboratory diagnostic techniques.

Therefore, a physical or mental impairment must be established

by objective medical evidence from an acceptable medical

source.”   20 C.F.R. §§ 404.1521, 416.921.   A “statement of

symptoms, a diagnosis, or a medical opinion” are not enough to

establish a medically determinable impairment.     Id.     See also

SSR 96-4p.

     B.      Analysis

             SSR 12-2p specifically provides the criteria to

determine whether a claimant has a medically determinable

impairment of fibromyalgia.    SSR 12-2p, § II.B, requires a

claimant to establish a “history of widespread pain,”

“[r]epeated manifestations of six or more [fibromyalgia]

symptoms, signs, or co-occurring conditions,” and “evidence that

other disorders that could cause these repeated manifestations

of symptoms, signs, or co-occurring conditions were excluded.”3

             As noted, the ALJ found Plaintiff’s alleged

fibromyalgia to be “a nonmedically determinable impairment” on

the ground that “the record does not include appropriate workup,

including and most importantly that other disorders that could



     3 Plaintiff concedes she is limited to establishing the
medically determinable impairment for fibromyalgia pursuant to
the “specific criteria” of SSR 12-2p, § II.B. Pl.’s Brief at
13.

14 - OPINION AND ORDER
cause the reported symptoms be excluded.”   Tr. 18.

          The medical evidence, however, reflects Plaintiff has

been diagnosed with fibromyalgia.   For example, in August 2013

Catherine Rojo, a physician’s assistant who treated Plaintiff,

noted Plaintiff “has a complicated medical history with

diagnosis of fibromyalgia.”   Tr. 495.   Rojo’s physical

examination of Plaintiff indicated “18/18 positive fibromyalgia

points,” and Rojo assessed Plaintiff as having lumbar

radiculopathy, fibromyalgia, chronic pain, and major depression.

Tr. 495, 499.   Rojo recommended, among other things, that

Plaintiff be seen by a rheumatologist.   Tr. 499.

          On March 14, 2016, Sarah Dawson, M.D., Plaintiff’s

treating physician, indicated Plaintiff’s history of

fibromyalgia “might be the cause” of Plaintiff’s complaints of

blurry vision, dizziness, and fatigue.   Tr. 1107.    On June 7,

2016, Dr. Dawson again “suspected” fibromyalgia as the cause of

Plaintiff’s complaints of chronic fatigue and pain.    Tr. 1078.

On November 9, 2016, Dr. Dawson noted Plaintiff “was seen in

December 2012 by a rheumatologist who felt there was no evidence

of inflammatory arthritis on exam and [Plaintiff’s] symptoms

were consistent with fibromyalgia.”   Tr. 1064.   In addition, on

June 7, 2016, Dr. Dawson summarized laboratory tests related to

Plaintiff’s complaints of “dizziness, near-syncope, tinnitus,


15 - OPINION AND ORDER
fatigue, [and] visual disturbances” as “normal.”     Tr. 1079.

Dr. Dawson also noted “[w]orkup so far has included normal CBC,

TSH, CMP, echocardiogram, brain CT, and [b]rain MRI normal.”

Id.   On November 9, 2016, Dr. Dawson again discussed the

conditions that were excluded as being the cause of her

diagnosis of Plaintiff’s fibromyalgia.   Tr. 1064.

            The record does not contain any other disorders that

could cause the symptoms, signs, or conditions.    For example,

the ALJ found Plaintiff’s reported migraines, seizures, and

irritable-bowel syndrome were “nonsevere.”   Tr. 18.   The ALJ

also found “from a musculoskeletal perspective, [Plaintiff] has

had various . . . complaints of wrist, knee, hip, ankle, foot,

and spinal pain, and alleged having arthritis at hearing, but

imaging has shown no or only minor or mild abnormalities.”

Tr. 17.   Thus, the Court notes the ALJ’s assessment of

Plaintiff’s RFC did not take into consideration any limitations

from Plaintiff’s fibromyalgia, and, as a result, each subsequent

step of the sequential evaluation process was adversely

impacted.

            On this record the Court concludes the ALJ erred at

Step Two because her determination that Plaintiff’s fibromyalgia

is not a medically determinable impairment is not supported by

substantial evidence in the record.   Accordingly, the Court


16 - OPINION AND ORDER
concludes the ALJ’s error was not harmless.

            Inasmuch as the Court has concluded the ALJ erred at

Step Two and such error was not harmless, the Court is not

required to address Plaintiff’s other allegations of error as

they primarily address how the ALJ’s failure to consider

fibromyalgia as a medically determinable impairment adversely

impacted the ALJ’s assessment of Plaintiff’s RFC and the effect

on the ALJ's subsequent sequential evaluation.



                               REMAND

     The Court must determine whether to remand this matter for

further proceedings or to remand for the calculation of

benefits.

     The decision whether to remand for further proceedings or

for immediate payment of benefits generally turns on the likely

utility of further proceedings.    Id. at 1179.   The court may

"direct an award of benefits where the record has been fully

developed and where further administrative proceedings would

serve no useful purpose."    Smolen, 80 F.3d at 1292.

     The Ninth Circuit has established a three-part test "for

determining when evidence should be credited and an immediate

award of benefits directed."    Harman v. Apfel, 211 F.3d 1172,




17 - OPINION AND ORDER
1178 (9th Cir. 2000).    The court should grant an immediate award

of benefits when

            (1) the ALJ has failed to provide legally
            sufficient reasons for rejecting such
            evidence, (2) there are no outstanding
            issues that must be resolved before a
            determination of disability can be made, and
            (3) it is clear from the record that the ALJ
            would be required to find the claimant
            disabled were such evidence credited.

Id.    The second and third prongs of the test often merge into a

single question:   Whether the ALJ would have to award benefits

if the case were remanded for further proceedings.    Id. at 1178

n.2.

       Here the ALJ failed to determine whether Plaintiff’s

fibromyalgia equals a Listing Impairment, whether any

limitations as a result of Plaintiff’s fibromyalgia would impact

Plaintiff’s RFC, and how that impact would affect findings at

Step Four and Five of the sequential evaluation.



                             CONCLUSION

       For these reasons, the Court REVERSES the decision of the

Commissioner and REMANDS this matter pursuant to Sentence Four




18 - OPINION AND ORDER
of 28 U.S.C. § 405(g) for further proceedings consistent with

this Opinion and Order.

     IT IS SO ORDERED.

     DATED this 11th day of December, 2018.



                               /s/ Anna J. Brown

                          ______________________________________
                          ANNA J. BROWN
                          United States Senior District Judge




19 - OPINION AND ORDER
